Citation Nr: 1040441	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.  
He died in June 2005.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for the cause of the 
Veteran's death, accrued benefits, and Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318; and established basic 
eligibility to Dependents' Educational Assistance.  In 
April 2006, the appellant submitted a notice of disagreement for 
the issue of entitlement to service connection for the cause of 
the Veteran's death and subsequently perfected her appeal in 
September 2006.

In January 2008, the appellant presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In February 2008, the Board remanded the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death to the Appeals Management Center (AMC) for further 
evidentiary development, including additional notice, obtaining 
outstanding VA and private treatment records, and obtaining a 
medical opinion as to the cause of the Veteran's death.  The 
Board is obligated by law to ensure that the AMC complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC provided the 
appellant with notice compliant with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) in a July 2010 letter.  Additionally, outstanding 
treatment records from the Omaha VA Medical Center have been 
associated with the claims file.  The AMC also requested that the 
appellant submit a Consent to Release Information for any 
outstanding private treatment records, including the Eastern 
Oklahoma Medical Center (also referred to as Poteau Hospital).  
However, the appellant did not respond with a signed consent 
form.  Finally, in July 2010, the AMC obtained a VA medical 
opinion regarding the cause of the Veteran's death.  Accordingly, 
all remand instructions issued by the Board have been complied 
with and this matter is once again before the Board.


FINDINGS OF FACT

1.  The Veteran died in June 2005 as the result of respiratory 
failure due to multilobar pneumonia.

2.  Multilobar pneumonia was not incurred in or aggravated by 
military service or otherwise related thereto.

3.  At the time of his death, the Veteran was service connected 
for depression, evaluated as 30 percent disabling, left third toe 
amputation, evaluated as 20 percent disabling, and lumbar strain, 
evaluated as 20 percent disabling.

4.  The Veteran's service-connected disabilities did not cause or 
aggravate any of the medical conditions that caused his death, 
nor did the service-connected disabilities cause or contribute 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by military service and a service-connected disability 
neither caused nor contributed to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1310, 1312, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims 
file.  While the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the appellant or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in June 2005 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio 
at 187.  

Additionally, a January 2008 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, specifically in the context of a claim for cause of 
death benefits under 38 U.S.C.A. § 1310 Dependency and Indemnity 
Compensation (DIC), the Court held that section 5103(a) notice 
must include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp, supra.  The Court also held that a 
DIC claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Id.  A July 2010 letter complied with the requirements 
set forth in Hupp.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
appellant have been obtained, to the extent possible.  As noted 
above, the Board's February 2008 remand ordered the AMC to 
attempt to obtain private treatment records from the Poteau 
Hospital (also known as Eastern Oklahoma Medical Center).  
However, the appellant failed to respond to multiple requests 
from the AMC to provide a signed consent to release information.  
The Board notes that the duty to assist is not always a one-way 
street.  If the appellant wants help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the 
Board finds that the duty to assist is satisfied on this point.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.

The record indicates that a VA examiner provided a medical 
opinion on the cause of the Veteran's death in July 2010.  The 
examiner reviewed the claims file and provided a conclusion based 
on sufficient rationale.  Therefore, the Board finds that the 
opinion is adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially complied 
with the duty to obtain the requisite medical information 
necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The appellant contends that the Veteran's death was caused or 
contributed to by his service-connected disabilities.  
Specifically, she contends that the Veteran's death was caused by 
pneumonia, resulting from a fall.  She alleges that his fall was 
the result of instability and balance problems, due to his 
service-connected left third toe amputation.  Therefore, she 
believes that service connection is warranted for the cause of 
the Veteran's death.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312(a) (2010).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).  
A contributory cause of death is one which contributes 
substantially or materially to death, or aided or lent assistance 
to the production of death.  See 38 C.F.R. § 3.312(c) (2010).  
Service-connected disabilities or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there was 
resulting debilitating effects and general impairment of health 
to the extent that would render the person less capable of 
resisting the effects of either disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2010).  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated irrespective 
of co-existing conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  See 38 C.F.R. § 
3.312(c)(4) (2010).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is not warranted.  
A certificate of death indicates that the Veteran died in 
June 2005.  The cause of death was listed as respiratory failure 
due to multilobar pneumonia.  There were no other significant 
conditions or underlying causes listed.  At the time of his 
death, the Veteran was not service-connected for pneumonia.  
There is no evidence of in-service pneumonia or breathing 
problems, no evidence of continuous symptoms of pneumonia or 
breathing problems since service, and no medical evidence 
directly linking the Veteran's cause of death - respiratory 
failure due to multilobar pneumonia - to his active military 
service.  Accordingly, the Board finds that multilobar pneumonia 
was not incurred in or aggravated by the Veteran's active 
service.

At the time of the Veteran's death, service connection had been 
established for depression, a left third toe amputation, and 
lumbar strain.  However, the evidence does not show that the 
Veteran's service-connected disabilities were a principal cause 
of his death.  The Veteran's death certificate did not mention 
any of his service-connected disabilities, nor is there any other 
medical evidence that lists depression, a left third toe 
amputation, or lumbar strain as a principal or contributory cause 
of death.  Further, the appellant does not assert that the 
Veteran's service-connected disabilities directly caused his 
death.  Rather, as discussed more fully below, she relies on a 
July 2005 physician statement to link the Veteran's fall to his 
eventual pneumonia and respiratory failure, and then asserts that 
his fall was due to his service-connected left third toe 
amputation.  

The appellant has submitted a July 2005 Mutual of Omaha 
Physician's Statement for Accidental Death.  The form, completed 
by a VA physician, indicates that the Veteran had multiple 
chronic illnesses, but that his health rapidly deteriorated 
following two falls in April and May 2005.  These falls resulted 
in a hip fracture and a spinal compression fracture.  The VA 
physician concluded that, as the Veteran's health rapidly 
deteriorated following the April and May 2005 falls, the injuries 
resulting from these falls were a direct cause of his death.  She 
did not mention any other contributing disabilities, including 
depression, a left third toe amputation, or lumbar strain, and 
specifically indicated that, to the best of her knowledge, no 
disease or injury, other than those resulting from the April and 
May 2005 falls, complicated or contributed to the Veteran's cause 
of death.  She did not link the Veteran's falls or cause of death 
to his service-connected disabilities, nor did she opine on the 
reason for his falls.  As the July 2005 Physician's Statement 
does not link the cause of the Veteran's death or the cause of 
his falls to his military service or service-connected 
disabilities, it does not provide a basis for granting service 
connection for the cause of the Veteran's death.

The only medical evidence of record to specifically address the 
relationship between the Veteran's service-connected disabilities 
and his death is a July 2010 VA medical opinion.  The July 2010 
examiner reviewed the claims file and the Veteran's VA treatment 
records.  He concluded that the Veteran's fall, which led to his 
eventual pneumonia, was less likely than not the result of or 
significantly related to his service-connected left third toe 
amputation, service-connected lumbar strain, or posture or gait 
disturbances from his service-connected disabilities.  Rather, 
the examiner opined that the fall was the result of one or more 
of several risk factors, including right hemiparesis, a 
nonservice-connected left leg condition, a balance deficit that 
worsened after a cerebral vascular accident (CVA), osteoarthritis 
of both knees, the activity of shoveling gravel, and an increased 
risk of falls for older people.  The examiner cited medical 
literature to support his opinion.  He also indicated that the 
Veteran's lumbar disease did not result in gait abnormality or 
balance deficits.

The July 2010 examiner's opinion is supported by the other 
medical evidence of record, including VA treatment records.  
Notably, the VA treatment records indicate that the Veteran had 
no signs of lumbar radiculopathy and attributed his right foot 
sensory deficits to his nonservice-connected CVAs.  Specifically, 
September 1994 electromyography testing results found no evidence 
of lumbar radiculopathy.  A December 1995 VA spine examination 
report also indicated that the Veteran's low back disability did 
not result in any neurological involvement.  A July 1998 VA 
examination report indicated that the Veteran's right foot had 
some sensory deficit that was probably related to his CVA, not 
lumbar radiculopathy.  Finally, a January 2000 VA treatment 
record noted that the Veteran had suffered two strokes with 
residual weakness on the right side.  These treatment records and 
examination reports support the July 2010 examiner's conclusion 
that the Veteran had several risk factors for falls that were not 
related to his service or service-connected disabilities.

The Board notes that the VA treatment records and VA examination 
reports also indicate that the Veteran complained on multiple 
occasions of his left foot "giving out" and falls due to his 
left third toe amputation.  Although the Veteran attributed his 
falls to the left third toe amputation, no healthcare 
professional has made this connection.  There is no medical 
evidence whatsoever of the Veteran's left foot giving out or 
supporting his belief that his left third toe was the cause of 
his instability and falls.  Further, the Board notes that there 
is no evidence that the Veteran experienced any falls or balance 
problems until the 1990s, 40 years after his separation from 
service and left third toe amputation.  There is simply no 
evidence to support the appellant's contention that the Veteran's 
fall was due to his service-connected left third toe amputation 
or lumbar strain.

In this case, the only evidence which purports to relate the 
cause of the Veteran's death to his military service or service-
connected disabilities consists of the statements of the 
appellant and her representative.  However, it is now well 
established that laypersons, such as the appellant and her 
representative, without medical training are not competent to 
make such a medical conclusion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  While the 
appellant can describe what she observed, she is not able to 
provide competent evidence as to the cause of the Veteran's 
death.  Her assertions are accorded less weight than the 
competent medical evidence, the July 2010 VA examiner's opinion, 
that is against her claim.  

In sum, the Board finds that there is no probative evidence that 
any service-connected disability, "contributed substantially or 
materially" to the Veteran's death, or "combined to cause 
death," or "aided or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1) (2010); see generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Accordingly, the Board finds that the claim of entitlement to 
service connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


